            Case 1:20-cv-02577-VEC Document 8 Filed 07/13/20 Page 1 of 4

                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT
                                                                   DOC #:
 SOUTHERN DISTRICT OF NEW YORK
                                                                   DATE FILED: 7/13/2020
 ------------------------------------------------------------- X
 TRUSTEES OF THE NEW YORK CITY                                 :
 DISTRICT COUNCIL OF CARPENTERS                                :
 PENSION FUND, WELFARE FUND,                                   :
 ANNUITY FUND, AND APPRENTICESHIP,                             :
 JOURNEYMAN RETRAINING,                                        :   20-CV-2577
 EDUCATIONAL AND INDUSTRY FUND,                                :      (VEC)
 TRUSTEES OF THE NEW YORK CITY                                 :
 CARPENTERS RELIEF AND CHARITY FUND, :                              ORDER
 THE CARPENTER CONTRACTOR ALLIANCE :
 OF METROPOLITAN NEW YORK, and the                             :
 NEW YORK CITY DISTRICT COUNCIL OF                             :
 CARPENTERS,                                                   :
                                              Petitioners, :
                                                               :
                            -against-                          :
                                                               :
 GREENEBUILD LLC,                                              :
                                                               :
                                              Respondent. :
 -------------------------------------------------------------X
VALERIE CAPRONI, United States District Judge:

        Petitioners New York City District Council of Carpenters (the “Union”) and trustees for

various employee benefit funds (the “Funds”) seek confirmation of an arbitration award entered

against Respondent Greenebuild LLC, as well as attorneys’ fees and costs, pursuant to Section

301 of the Labor Management Relations Act (“LMRA”), 29 U.S.C. § 185. For the reasons stated

below, the petition is GRANTED.

                                              BACKGROUND

        Respondent is a member of The Association of Wall-Ceiling & Carpentry Industries of

New York, Inc. (“WCC”). Pet., Dkt. 1 ¶ 9; Pet., Ex. A. As a member of the WCC, Respondent

is bound by collective bargaining agreements (“CBAs”) between the Union and WCC, spanning

from July 1, 2011 through June 30, 2024. Pet. ¶¶ 10-11; see Pet., Exs. B-D. The CBA requires


                                                         1
            Case 1:20-cv-02577-VEC Document 8 Filed 07/13/20 Page 2 of 4




Respondent to contribute to a set of fringe benefit funds (the “Funds”) for every hour worked by

a covered union employee and allows the Funds to audit Respondent to ensure compliance with

its contribution obligations. Pet. ¶¶ 12-13; Pet., Ex. B Art. XVI § 1; Pet., Ex. C Art. XVII § 1.

The CBA also requires arbitration of any disputes over such contributions; arbitration can result

in an award of unpaid contributions, interest, liquidated damages, attorneys’ fees, costs, and

other relief. 1 Pet. ¶¶ 16–18.

         According to the Petition, an audit revealed that Respondent failed to make required

contributions, totaling $12,411.19, from December 24, 2016 through September 28, 2018. Id. ¶

19. Accordingly, pursuant to the CBA’s arbitration clause, Petitioners initiated an arbitration

proceeding. Id. ¶ 20; Pet., Exs. F-G. On December 11, 2019, the arbitrator found that

Respondent had violated the CBA and ordered Respondent to pay $23,324.58 plus 7.5% interest

accruing thereafter. Id. ¶¶ 21–23; Pet., Ex. G. Petitioner now seeks to confirm the arbitration

award.

                                                 DISCUSSION

         “Section 301 of the [LMRA] provides federal courts with jurisdiction over petitions

brought to confirm labor arbitration awards.” Local 802, Associated Musicians of Greater N.Y.

v. Parker Meridien Hotel, 145 F.3d 85, 88 (2d Cir. 1998) (citation omitted). “Normally,

confirmation of an arbitration award is a summary proceeding that merely makes what is already

a final arbitration award a judgment of the court, . . . and the court must grant the award unless




1
         The Collective Bargaining Agreement states: “Should any dispute or disagreement arise between the parties
hereto, or between the Union and any signatory Employer-member, concerning any claim arising from payments to
the Fund of principal and/or interest which is allegedly due, either party may seek arbitration of the dispute before
the impartial arbitrator designated hereunder.” Pet., Ex. B, Art. XVI § 12; Pet., Ex. C, Art. XVII, § 11.


                                                         2
          Case 1:20-cv-02577-VEC Document 8 Filed 07/13/20 Page 3 of 4




the award is vacated, modified, or corrected.” D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 110

(2d Cir. 2006) (internal quotations omitted).

       A court’s “review of an arbitration award under the LMRA is . . . ‘very limited.’” Nat’l

Football League Mgmt. Council v. Nat’l Football League Players Ass’n, 820 F.3d 527, 536 (2d

Cir. 2016) (quoting Major League Baseball Players Ass’n v. Garvey, 532 U.S. 504, 509 (2001)).

A court may not “review the arbitrator’s decision on the merits despite allegations that the

decision rests on factual errors or misinterprets the parties’ agreement, but inquire[s] only as to

whether the arbitrator acted within the scope of his authority as defined by the collective

bargaining agreement.” Id. The court’s “task is simply to ensure that the arbitrator was ‘even

arguably construing or applying the contract and acting within the scope of his authority’ and did

not ‘ignore the plain language of the contract.’” Id. at 537 (quoting United Paperworkers Int’l

Union, AFL-CIO v. Misco, Inc., 484 U.S. 29, 38 (1987)).

       When a petition to confirm an arbitration award is unopposed, courts treat the petition

and accompanying record as an unopposed motion for summary judgment; unless the undisputed

facts fail to show that the moving party is entitled to judgment as a matter of law, the petition

must be confirmed. D.H. Blair & Co., 462 F.3d at 109–10. If, however, “the evidence

submitted in support of the summary judgment motion does not meet the movant’s burden of

production, then summary judgment must be denied even if no opposing evidentiary matter is

presented.” Id. at 110 (quotation omitted) (emphasis in original).

       Here, the petition to confirm arbitration is unopposed. 2 The undisputed facts show that

the arbitrator’s award was properly within the scope of his authority. Accordingly, Petitioners’

motion is granted, and the award is confirmed.



2
       Respondent’s deadline to oppose the petition was July 2, 2020. Dkt. 7.

                                                      3
          Case 1:20-cv-02577-VEC Document 8 Filed 07/13/20 Page 4 of 4




       Petitioners also seek reimbursement for attorneys’ fees and costs. Pet. ¶¶ 27-34. Courts

may award attorneys’ fees in successful petitions to confirm arbitration awards if “a challenger

refuses to abide by an arbitrator’s decision without justification . . . .” Trustees of the N.Y.C.

Dist. Council of Carpenters Pension Fund v. Coastal Envtl. Grp., Inc., No. 16-CV-6004, 2016

WL 7335672, at *3 (S.D.N.Y. Dec. 16, 2016) (quoting Bell Prod. Eng’rs Ass’n v. Bell

Helicopter Textron, Div. of Textron, Inc., 688 F.2d 997, 999 (2d Cir. 1982)).

       Here, the Court finds that an award of fees and costs is justified. The CBA entitles

Petitioners to reasonable attorneys’ fees and costs incurred in collecting delinquent contributions.

See Pet. ¶¶ 27-28; Pet., Exs. B-C. Respondent failed to participate in the arbitration proceeding,

failed to participate in the instant action, and has not paid the arbitration award. Pet. ¶¶ 24-25;

Pet., Ex G. Petitioners seek $1,146 in attorneys’ fees for 6.1 hours of work, along with $70 for

service fees. Id. ¶¶ 33-34; Pet., Ex. H. The Court finds these amounts eminently reasonable, and

awards Petitioners $1,216 for fees and costs.

                                          CONCLUSION

       For the foregoing reasons, the petition to confirm arbitration is GRANTED. The court

awards judgment in Petitioners’ favor in the amount of $23,324.58 plus 7.5% prejudgment

interest from December 11, 2019, awards an additional $1,216 for attorneys’ fees and costs

arising from this action, and imposes post-judgment interest at the statutory rate, 28 U.S.C. §

1961, until the judgment is paid.

       The Clerk of Court is respectfully directed to close this case.

SO ORDERED.

                                                       _________________________________
Date: July 13, 2020                                    VALERIE CAPRONI
      New York, New York                               United States District Judge



                                                  4
